 1   PAT LUNDVALL (NSBN 3761)
     KRISTEN T. GALLAGHER (NSBN 9561)
 2   McDONALD CARANO LLP
     2300 West Sahara Avenue, Suite 1200
 3   Las Vegas, Nevada 89102
     Telephone: (702) 873-4100
 4   lundvall@mcdonaldcarano.com
     kgallagher@mcdonaldcarano.com
 5
     STUART NEWMAN (admitted pro hac vice)
 6   SEYFARTH SHAW LLP
     1075 Peachtree Street, N.E., Suite 2500
 7   Atlanta, Georgia 30309
     Telephone: (404) 885-1500
 8   snewman@seyfarth.com

 9   KAITLYN F. WHITESIDE (admitted pro hac vice)
     SEYFARTH SHAW LLP
10   620 Eighth Avenue
     New York, New York 10018
11   Telephone: (212) 218-5500
     kwhiteside@seyfarth.com
12
     Attorneys for Vectrus Systems Corporation
13

14                              UNITED STATES DISTRICT COURT

15                                        DISTRICT OF NEVADA

16    VECTRUS SYSTEMS CORPORATION,                    Case No. 2:18-cv-01345-JCM-VCF

17                          Petitioner,
                                                         STIPULATION AND ORDER TO
18    v.                                               EXTEND TIME FOR PETITIONER TO
                                                          RESPOND TO MOTION FOR
19    TEAMSTERS LOCAL 631,                              JUDGMENT ON THE PLEADINGS

20                          Respondent.                           (FIRST REQUEST)

21

22          Petitioner Vectrus Systems Corporation (“Vectrus”) and Respondent Teamsters Local 631

23   (“Union”) hereby agree, stipulate and respectfully request that the Court extend the deadline for

24   Vectrus to respond to the Union’s Motion for Judgment on the Pleadings filed on September 21,

25   2018 (ECF No. 15) (“Motion”) by two weeks, from October 5, 2018 to October 19, 2018. The

26   purpose of the extension is to provide Vectrus adequate time to respond to the Motion and the

27   Union has agreed.

28   …
 1          This is the first request by the parties related to the Union’s Motion. The extension of time

 2   requested herein is sought in good faith and is not requested for the purpose of delay.
 3
            Dated this 27th day of September, 2018.
 4
      McDONALD CARANO LLP                              McCRACKEN, STEMERMAN &
 5                                                     HOLSBERRY, LLP

 6    By: /s/ Pat Lundvall                             By: /s/ Richard G. McCracken
          Pat Lundvall (NSBN 3761)                          Richard G. McCracken (NSBN 2748)
 7        Kristen T. Gallagher (NSBN 9561)                  David L. Barber (NSBN 14165)
          2300 West Sahara Avenue, Suite 1200               1630 Commerce Street, Suite A-1
 8        Las Vegas, Nevada 89102                           Las Vegas, Nevada 89102
          Telephone: (702) 873-4100                         Telephone: (702) 386-5107
 9        lundvall@mcdonaldcarano.com                       rmccracken@msh.law
          kgallagher@mcdonaldcarano.com                     dbarber@msh.law
10
          Stuart Newman                                       Attorneys for Respondent Teamsters
11        SEYFARTH SHAW LLP                                   Local 631
          1075 Peachtree Street, N.E., Suite 2500
12        Atlanta, Georgia 30309
          Telephone: (404) 885-1500
13        snewman@seyfarth.com
          (admitted pro hac vice)
14
          Kaitlyn F. Whiteside
15        SEYFARTH SHAW LLP
          620 Eighth Avenue
16        New York, New York 10018
          Telephone: (212) 218-5500
17        kwhiteside@seyfarth.com
          (admitted pro hac vice)
18
          Attorneys for Petitioner Vectrus Systems
19        Corporation

20

21                                                IT IS SO ORDERED.

22                                                ___________________________________
23                                                UNITED STATES DISTRICT JUDGE
                                                         October 2, 2018
24                                                Dated: _____________________________
25

26

27

28

                                                Page 2 of 2
